﻿
On behalf of the people and the Government of the Republic of Cuba, and on my own behalf, I should like at the outset to express our warmest congratulations to you, Mr. President, on your election to the presidency of the forty-third session of the General Assembly.
I am all the more pleased by your election,, first, because you represent a sister Latin American nation that has repeatedly demonstrated its devotion to sovereignty and independence, a nation to which we are united by historical bonds of understanding and fraternity and secondly, because of our close, long-standing friendship, which will be further strengthened by this session of our world Organization.
We are certain that on this occasion you will once again demonstrate your high qualities as a statesman, and for its part the Cuban delegation commits itself to making every effort for the success of this forty-third session and the attainment of world peace and the development of all peoples of the world.
Last year, in this very forum, we said that, the great prevailing difficulties notwithstanding, we were living in a time of encouraging expectations, because the triumphalism ascendancy of the Reagan Administration had been checked and was on the wane. The activity of major international organizations had been strengthened, and a climate favourable to negotiations prevailed in Europe, Central America, southern Africa, Afghanistan and South-East Asia.
The facts of history and the efforts of the forces that cherish peace and progress have driven the obscurantist tendencies in international relations into total bankruptcy. Such tendencies seemed to be driving us to the brink of insanity and holocaust at the beginning of this decade. Such ideas, which had argued that a nuclear war was winnable and which advocated the theory of military superiority as a means of ensuring equilibrium and peace, are already losing ground. 
There is a growing rejection of measures - such as the so-called strategic defence initiative - that could lead to an arms race and enhance the possibilities of the total destruction of our planet. A new and effective form of international relations is evolving, one based on dialogue, understanding and the negotiated settlement of conflicts that for years have hung over the world and been bringing our nations ever neater to the brink of a cataclysm of incalculable proportions.
The adoption of significant disarmament agreements between the two main nuclear Powers is not only a contribution to the attainment of world peace and international security for present and future generations; it enables us to envisage the release, within a reasonable time, of significant resources for the development of all nations and to help overcome the effects of the world economic crisis now threatening.
The efforts of the Soviet Union and other peace-loving progressive forces are beginning to bear fruit. Thus, we warmly welcome the Moscow meeting between General Secretary Gorbachev and President Reagan; we welcome the agreements reached there and the way in which they are being implemented. We believe this represents a major step towards disarmament, but it must be developed and supplemented. At Reykjavik, Comrade Mikhail Gorbachev proposed working on a draft agreement to reduce strategic weapons by no less than 50 per cent and to eliminate them completely before the end of this century; that proposal is still pending.
Although it is clear that we are moving towards a process of change, much remains to be done and positions that should be abandoned are still being taken. An example of this was the third special session of the General Assembly devoted to disarmament, which took place this year. Renewed efforts by non-aligned, socialist and neutral nations to achieve agreements compatible with the new times that seem to be emerging in the field of disarmament tan into the international stance of those who stubbornly refuse to countenance the Assembly taking anything beyond general decisions. Such an irresponsible attitude must be condemned. 
However, if the changes we are trying to bring about in international relations in our quest for full justice and equity do not go beyond disarmament measures, if they are not aimed at promoting the urgent solution of the problems afflicting the economies of the third world and the establishment of a new international economic order, then those changes - despite the glimmers of hope we discern - will be incomplete. Tb understand my country's position, it suffices to remember the words spoken recently at Quito, Ecuador, by President Fidel Castro: "But the world's problems are not only problems of nuclear weapons and the threats of nuclear war that have unfortunately existed; there still remain other terrible problems for millions of people in the world, such as underdevelopment, poverty  hunger, and lack of education and health".
While the prospect of nuclear war and the resulting destruction and death is dreadful, the lives lived by billions of people on Earth are no less dreadful. The preservation of human life has been our incentive to strive for nuclear disarmament and for general and complete disarmament, and the preservation of human life must also be a driving force in the quest not only for disarmament measures but also for effective solutions to the problems caused by underdevelopment and poverty. For while nuclear war could potentially claim millions of innocent victims, it is no less certain that underdevelopment and poverty claim thousands of innocent victims every day. Suffice it to recall that every three days the number of children who die in the third world is greater than that of all those who died in the genocidal nuclear bombing of Hiroshima at the end of the Second World War.
Under the present circumstances, according to data from the United Nations Children's Fund (UNICEF), one in four children is suffering from malnutrition; four in five children in rural areas do not have access to running water or adequate sanitary facilities two in five children between the ages of six and 11 do not go to school; and four in five children have no access to modern medical care. These facts must cry out to our conscience.
On Monday, 26 September, President Reagan said farewell to us. But before he addressed us we had already said farewell to his policy of confrontation and war; more than saying farewell, we had defeated it. The international community said no to attempts to drive the world towards nuclear holocaust and stated its determination to move towards peace, disarmament, independence and development.
President Reagan devoted several paragraphs of his statement to Cuba, in which he confirmed his well-known ignorance of the facts of today's world, of their historical background and even of the most basic geographical facts. For that reason we shall not reply to his statement so much as correct it, setting out the facts as they truly are and calling for respect for the truth.
President Reagan tried to distort the results of the meeting of the Commission on Human Rights held last March at Geneva to fit his own desires, though at that meeting he was defeated thanks to member countries' respect for the purposes of the Commission.
Cuba is proud of its record in the field of human rights, and after defeating those Yankee manoeuvres we invited a delegation from the Commission on Human Rights to visit out country and observe the human rights situation there.
The situation today is very different from that of 30 years ago, when we were under United States neo-colonial domination and when the Yankee ambassador served as a pro-Consul who handed down orders to the sitting Presidents. Now, illiteracy has disappeared; life expectancy has risen from 55 to 74 years; infant mortality has declined from 60 to 13 deaths per thousand live births; the epidemic diseases that once claimed the largest number of victims have been eradicated; poliomyelitis, tuberculosis, and other such diseases have been wiped out. Where we had 20,000 university students we now have more than 300,000. Where we had 30 per cent unemployment, all Cubans of working age exercise their right to work.
There remain counter-revolutionaries imprisoned in Cuba. That is only natural, because the 30 years since the triumph of our revolution have been years of our people's victorious struggle against the constant aggression of successive United States Governments, especially that of the Reagan Administration. Fortunately, those in the employ of Cuba's enemies - agents of the Central Intelligence Agency (CIA) and other services - have failed in their attempts and have been sent to prison. In prison they receive humane treatment and their human rights are respected. There has never been an instance of torture or mistreatment; not a single prisoner has disappeared.
President Reagan also ignored the facts when he spoke of the situation in southern Africa. He persisted in his failed policy of support for the hateful apartheid regime; he tried to equate the South African invader troops with the Cuban internationalist combatants who went to Angola 13 years ago at the behest of the Angolan people to drive back the racist invader troops. But President Reagan does not even seem to read the newspapers. How else are we to understand his insistence that the agreement on the full withdrawal of foreign troops from Angola should apply first of all to Cuban troops? South African troops have already withdrawn from Angola, after suffering defeat at Cuito Cuanavale. 

The withdrawal of South African troops from Namibia is an obligation deriving from resolution 4 35 (1978) and is being called for by the international community. The Cuban internationalist combatants will withdraw, as has been stated, pursuant to a decision taken by Angola and Cuba.
Constructive engagement has been useful in prolonging the existence of the hateful apartheid regime, extending by 10 years South Africa's illegal occupation of Namibia. However, it was unable to prevent the failure of the invasion launched by the South African racists against the People's Republic of Angola. In southern Africa in 1988 we have witnessed significant developments which give rise to hope that we shall see achieved some of the objectives pursued by the countries in the region will be achieved - namely, the independence of Namibia on the basis of Security Council resolution 435 (1978), adopted by the Council exactly 10 years ago, and the provision of safeguards for the borders of the People's Republic of Angola.
Within the framework of the quadripartite talks, which involve the joint delegation of the People's Republic of Angola and the Republic of Cuba, the delegation of the Republic of South Africa and the delegation of the United States, acting as mediator, several meetings have been held in which the problems in the region have been dealt with in extensive discussions and principles have been established for the political settlement of the problems affecting the region.
In this context, in Brazzaville, following the seventh round of quadripartite talks a communiqué was issued informing the Secretary-General of the United Nations that, beginning on 1 November, effect would be given to Security Council resolution 435 (1978), on the independence of Namibia. It is a fortunate coincidence that this is occurring exactly 10 years after the adoption of resolution 435 (1978). We trust that very shortly Namibia will become independent and take its seat as. the 160th Member State of the United Nations. 
In this context we reaffirm once again the existence o4 indestructible links between Cuba and the People's Republic of Angola, its Government and its people. They have been strengthened by the bloodshed by Cubans and Angolans in the struggle for the freedom and sovereignty of that sister nation. Cuba is not seeking a military victory. Cuba has no intention or desire to humiliate anyone. It is inspired simply by the desire to make its modest contribution to the preservation of Angola's independence, to the progress of the negotiations on Namibia and to the attainment of peace and security in that part of Africa. Consequently, Cuba is prepared to continue these consultations and looks forward to a successful conclusion, although it is aware of the obstacles and difficulties that still have to be overcome and the time and effort that this will entail.
We reaffirm our unwavering solidarity with the Namibian patriots, led by the South West Africa People's Organization (SWAPO), and the South African patriots, represented by the African National Congress (ANC). We support their resolute struggle against oppression. The security of the other front-line States should similarly be guaranteed, thus checking the aggressive behaviour of the South African regime.
Particular attention should be paid to the position of Mr. Nelson Mandela, whose release from a prison in South Africa has become a matter of universal concern. Prom this rostrum we congratulate him on his seventieth birthday and reaffirm the steadfast support of the Government and people of Cuba for him and his cause, which, with the whole of mankind, we share.
The negotiating process which began recently with a view to ending the Iran-Iraq war is also showing encouraging signs, notwithstanding the difficulties involved That war, which should never have broken out, must come to an end, not merely because of the benefits to both peoples that would result from peace and national reconstruction, both peoples, but also because this would be in the interests of non-aligned unity and world peace. Furthermore, stopping the war between the two nations would put an end to the imperialist presence in the Gulf, which must also be uprooted. Those naval forces are not acting as guarantors of peace; rather they are a source of tension and a threat to the independence of the States in the region.
In Central America there were hopes that peace would be reached under the Esquipulas agreements and the Sapoa talks. Such prospects, however, have run into the stubbornness and arrogance of the imperialists. The renewed efforts of the Government of Nicaragua, the Contadora Group and its Support Group in the search for a just and honourable peace in the region deserve recognition.
More than a year has passed since these peace initiatives were launched by the five Central American Presidents. They have not yet borne fruit, however, owing to the manoeuvres of those forces interested in impeding their implementation and pursuing a policy of aggression, destabilisation and blockade against the Government of Nicaragua. The situation in Central America calls for prudence, wisdom and firm support from the international community in order to prevent a further escalation of the dirty war directed against Nicaragua, to achieve a negotiated political solution to that regional conflict and to ensure the economic reconstruction of the region. We should also support the peace efforts being made by the Contadora Group and its Support Group. We must reject every attempt to exclude them from the negotiating process. Furthermore, a process of negotiating should be ensured for El Salvador and Guatemala, with the indispensable participation of those who were compelled to resort to armed struggle to achieve what they were denied by law and democracy. 
Cuba reaffirms its full solidarity with the Government and people of Nicaragua and reaffirms Nicaragua  sovereign right to decide its own destiny free from any form of interference.
We welcome with healthy Latin American and Caribbean pride the honourable example set by the Panamanian people, which has rejected and defeated all the imperialist acts of aggression, blockades and threats directed against it, thereby demonstrating the enormous strength of a people united in defence of its sovereignty and independence.
We cannot fail to welcome also the significant agreements reached in Geneva with regard to Afghanistan, which are a source of satisfaction to us. The new situation which that Asian nation currently faces calls for renewed and continuing endeavours by all the parties and by the international community as a whole to bring about the speedy implementation of agreements, to ensure respect for the sovereignty and territorial integrity of Afghanistan and to enable all obstacles to the attainment of peace in that region to be overcome. Cuba fully supports the Republic of Afghanistan in the difficult process of national reconciliation.
We welcome the negotiating efforts being made by the States of Indo-China in order to achieve the long-desired peace in South-East Asia, the constructive and flexible dialogue among the countries of the region and the initiative taken by the Chairman of the Non-Aligned Movement in his efforts to contribute to a negotiated solution. In this context, we reiterate our full support for the policy of national reconciliation formulated by the People's Republic of Kampuchea. These developments represent a source of hope in a climate fraught with dramatic potential.
The ministerial Conference of non-aligned countries met in Nicosia, the beautiful, warm capital of Cyprus, just a few days ago. The successful discussions at that Conference, the fraternal, constructive atmosphere during the talks and the presence of almost all member States of the Movement, with delegations mostly led by their Foreign Ministers, was unequivocal proof of the progress made by our Movement and evidence of its growing unity and capacity for action. 
In Cyprus we reiterated our call for struggle for peace and development. We welcomed the progress made in the negotiations on disarmament and at the same time warned that acts of aggression were still persisted and that solidarity and encouragement should be given to the peoples of the world in their struggles.
We agreed to meet next year in Belgrade - where the first non-aligned summit was held in 1961 - for the ninth summit conference of Heads of State or Government in order to strengthen further the decisive role we should play in the defence of peace and the furtherance of development.
Last year we reaffirmed that the United Nations should contribute with all its influence to the attainment of peace and the political resolution of conflicts and disputes among nations. Today we are witnessing a resurgence of the United Nations contribution, and very particularly that of its Secretary-General, Mr. Javier Pérez de Cuellar. He has been responsible for much in the way of resolving many of these regional conflicts. We have noted with satisfaction that the achievements of the United Nations this year have helped put an end to the theories proclaiming the death of multilateralism and the ineffectiveness of the United Nations. The United Nations has done this by meeting its obligations under the Charter.
The situation in Latin America and the Caribbean is both promising and potentially dangerous. It is promising because of the sustained progress made in the political and social realms in our continent, because of the growing awareness of shared problems and because of the growing unity in a spirit of pluralism that has not been impeded by the natural differences of ideology, wealth or territorial extension among the countries in our region. The future of this continent will be bright if Latin America and the Caribbean succeed in exercising unity and cohesion, if we are able to take advantage of the legacy left us by our predecessors, that is. Bolivar, San Martin, 0'Higgins, Sucre, Juarez and Marti; if we succeed in identifying our common problems and in finding shared solutions; in short, if we are able to undertake a real endeavour at integration, in diversity, taking advantage of all those features that bring us closer together rather than resorting to those that divide us.
The informal dialogue of foreign ministers of Latin American and Caribbean countries held recently in Caracas represented encouraging evidence of a growing and necessary unity and of the urgent need for integration and co-operation. It showed that our united voice is strong and to be heard wherever integrationist tendencies are on the rise.
Cuba will do everything in its power to contribute to this process of Latin American and Caribbean unity, co-operation and integration.
Democracy has progressed in Latin America and the Caribbean. Dictatorial regimes are more isolated than ever, rejected by both their own peoples and the Latin American and Caribbean community. We are confident that 7e shall be able to manage our future collectively for the benefit of our peoples.
However, we also said that Latin America is faced with a potentially dangerous situation, as hazardous as that facing the other countries of the third world. The international economic crisis has produced intolerable repercussions. It has stirred up an unbridled and spiralling decline in the living standards of our peoples with the progressive erosion of our economies, the worsening of injustice and unequal relations with the industrialized countries of the West. Furthermore, in recent years the arms race and its almost geometric growth have made the prospects of development even more uncertain and an ever greater amount of resources has been used that could otherwise have been employed to alleviate the effects of the crisis.
The difficult path we have had to trace in the 14 years since the adoption of the Declaration and the Programme of Action on the Establishment of a New International Economic Order by the General Assembly at its sixth special session has become increasingly uncertain. This has shown the serious nature of the problems we face and the need for urgent solutions.
The phenomena which have traditionally affected international economic relations, in particular those involving the developed capitalist countries, on the one hand, and the third world, on the other, continue to worsen and to make the plight of billions of human beings unprecedentedly hopeless. Protectionism, the difficulties encountered by third world countries in the export of commodities and in getting access to markets, together with the unequal terms of trade, the dumping and the external debt constitute scourges which have plunged a large number of countries into an economic crisis, a "crisis for existence", the solution of which requires a major restructuring of the world economy and of its operating procedures. 
This is one of the great paradoxes of our time. While we are witnessing encouraging signs of progress in international political relations, progress in terms of disarmament and a tendency to resolve many local conflicts, at the same time the economic plight of the underdeveloped countries is becoming increasingly worse. While the major capitalist countries Powers agree to hold negotiations on matters pertaining to war and peace, they still refuse to hold comprehensive negotiations to resolve the roost pressing economic problems of the contemporary world.
Do they not realize that, no matter how much they pursue security, security will be incomplete as long as an economic gap continues to exist between one group of nations and another, and indeed continues to widen? 
A new international economic order continues to be our goal. In recent years we have repeatedly heard views questioning its validity in present circumstances. We do not agree with such views. How could one seriously and responsibly argue that an instrument that has never been implemented has ceased to be valid? Is it that the conditions that have brought it about have already disappeared? 
Of all the phenomena to which we have referred, the spiralling external debt of our countries has had the most serious impact and may potentially be the most dangerous for the political, economic and social stability of vast sectors of the world.
We have recognized over and over again that the external debt of third world countries is a political issue and should be approached as such and that all the parties involved - debtors, creditors, banks and financial institutions - should pool their efforts.
We need to find a speedy solution to this problem. We have recognized a number of factors which link such a solution to the search for answers to other problems affecting third world economies. However, a debt that exceeds 31 trillion is not something to be simply recognized or dealt with in terms of theoretical assumptions. Our countries have been concerned for far too long with poverty, hunger, illiteracy, inadequate health services and the desire for equality and justice.
The recent fourteenth Latin American Council of the Latin American Economic System decided to convene a regional conference on external debt. Everyone agrees on the fact that it is unpayable and uncollectable. We need to develop a comprehensive strategy for tackling the debt problem; we need to take a new approach. Several years ago President Fidel Castro proposed a formula with which this General Assembly is very familiar. We strongly believe in the accuracy and force of his argument and, indeed, it has been borne out by events of recent years.
We are entering a new decade. We should work for a new millennium of peace and coexistence in the 1990s, with a new and positive form of international relations as opposed to the attitudes and policies that prevailed in the 1980s. Aggression must give way to good-neighbourliness among nations. The use of force should be replaced by consultations and dialogue. Policies of coercion should yield to negotiations for the protection of mutual interests. Unequal terms of trade should give way to a just and equitable international commerce. The obsolete mechanism based on Bretton Woods should yield to a new international monetary system which would eliminate overt or covert exploitation. 
The process which is now beginning for the United Nations Fourth Development Decade could offer a suitable framework for these objectives. Those who illegally possess the world's wealth currently "have the floor". They are the ones that have to demonstrate wisdom and genuine concern for the fate of the world; otherwise, it will fall into a state of collapse fraught with unforeseeable consequences.
In this connection, we welcome the endeavours of the South Commission and, particularly, the results of its meeting in Mexico. We believe that such institutions may be very useful in raising world consciousness about the need for development and providing new ideas for solving the most pressing problems of the third world. We are particularly pleased to see that this Commission is presided over by Mr. Julius Nyerere, an outstanding contemporary political figure and one of the eminent leaders of African independence.
We note with satisfaction that the Conference on the Indian Ocean will be convened in 1995. We should build our collective determination so that by the time the Conference starts that region will have been freed from military pressures and will have become a zone of peace. We believe that the new course we are beginning to see developing in international relations may represent a decisive contribution to the attainment of a climate conducive to the demilitarization of the region.
We reaffirm our support for the sister republics of Korea and express our solidarity with their aspirations for reunification and for the total withdrawal of United States occupation forces from the southern peninsula. We trust that we shall shortly have the delegation of a united Korea in the United Nations.
We also express our support for the legitimate desires of Cyprus, a non-aligned country to which we are linked by ties of close friendship. We call for preservation of its independence, sovereignty, national unity, territorial integrity and non-aligned status. We also welcome the talks between representatives of the Greek Cypriot and the Turkish Cypriot communities. We support the convening of an international conference on Cyprus under the auspices of the United Nations.
In the present international circumstances, we should increase our efforts to put an end to the wandering life of the Palestinian people, who are subjected to unparalleled outrages on their native land. The response of the Palestinian people to Zionist abuse has been a national popular uprising which since its beginning last December has marked the start of a new phase in the long struggle waged by the Palestinian people against foreign colonization and domination.
We reaffirm our support for the holding of an international peace conference on the Middle East with equal participation by all parties to the conflict, including the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people. We reaffirm our conviction that there can be no solution to the conflict in the Middle East without a solution to the Palestinian question and without recognition of the inalienable rights of the Palestinian people, including the establishment of their own State.
We support the just cause of the people of Lebanon in their just struggle for national unity, respect for their territorial integrity and for preservation of their non-aligned status. We support the call for the withdrawal of Moroccan troops and administration from the territory of Western Sahara and for the establishment of an independent and sovereign Sahraoui state.
We continue to support Bolivia's just claim for direct and practical access to the sea, a right supported by the countries of Latin America and the Caribbean. We support Argentina's claim of sovereignty over the Malvinas Islands. We reiterate our solidarity with Madagascar and its claims over the Malagasy islands of Glorieuses, Juan de Nova, Europa and Bassas da India. We also support the aspirations of Comoros to regain sovereignty over Mayotte.
Other vestiges of colonialism also remain in Guam, Bermuda, the Cayman Islands, East Timor, Gibraltar, New Caledonia, Anguilla, Pitcairn, Montserrat, the British Virgin Islands, the United States Virgin Islands, the Turks and Caicos Islands and elsewhere. We cannot disregard the attempts to prevent the independence and sovereignty of so-called Micronesia.
Cuba is still suffering from illegal occupation of its territory by the United States naval base in Guantanamo, which remains there against the wishes of our people and Government, in violation of the most basic norms of international law. However, the day will come when we shall exercise sovereignty throughout our territory. Since the end of the last century, Puerto Rico has remained under the yoke of the most powerful colonial system of our century. It is the steadfast duty of the Cuban revolution, which liberated its own people from shackles, to contribute to the independence of Puerto Rico, as Jose Marti stated when he founded the Cuban Revolutionary Party almost 100 years ago, and prevent Puerto Rican soil from being used for the launching of continued aggression against other States of the region.
The General Assembly is duty-bound to continue to endeavour to promote the exercise of the inalienable right of peoples to self-determination; to independence; to sovereignty over their natural resources; to free economic and social development to defence of their traditions, languages and cultural identities; and to demand the removal of military bases from their sea and their soil.
The world is now facing the dilemma of peace or war. We have no tight to disregard the appeals of our peoples. We must be prepared to live in peace. We must create the machinery that will enhance and strengthen confidence and security among nations, as well as peaceful coexistence and productivity.
We must lay the foundations for the relationships of the future so that the generations of the next millennium will feel proud of the heritage left to them by their predecessors. That is our goal.
